office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 postf-132975-05 uilc date date to ------------------ ------------------------------------------- associate area_counsel from marie c milnes-vasquez senior counsel branch office of associate chief_counsel corporate subject application of lonely_parent_rule following transaction general statement of the government’s position the service acknowledges that the srly rules and the lonely parent exception to the srly rules apply to both carrybacks and carryforwards of nols further the service acknowledges that the lonely_parent_rule applies following a transaction however the service’s position is that there is no amendment to the general application of the lonely_parent_rule for carrybacks to years following transactions post-restructuring years thus the general lonely_parent_rule applies to grant non-srly status to separate_return years of the member who was the common parent of the group in the year to which the loss is carried the actual common parent and the srly limitation applies to the historic group’s use of the loss carryback attributable to the member that was the common parent prior to the transaction former common parent the parties’ arguments the taxpayer acknowledges that former common parent was not the common parent of the historic group in the carryback_year and further that former common parent does not qualify for the reversal of the lonely parent exception found at sec_1_1502-1 see taxpayer’s submission pincite n however the taxpayer argues that former common parent is entitled to application of the d ii exception to the lonely_parent_rule with regard to its carrybacks to post-restructuring postf-132975-05 years of the historic group because of the similarity of the transaction to a d ii transaction the taxpayer asserts that such application of the d ii will result in lonely parent status shifting from the actual common parent to the former common parent with regard to the carryback at issue the taxpayer appears to rest its argument for its requested exception to the lonely_parent_rule on major points a tax policy analysis and a basic requirement of consistency with regard to carryforwards and carrybacks the service responds that extension of the d ii exception to the lonely_parent_rule to transactions provides no relief to the taxpayer because the resulting exemption from srly treatment for the separate_return years of the former common parent even with regard to actual d ii transactions applies only with regard to loss carryforwards to the post-restructuring group in fact nothing in the regulations provides a reversal of the lonely_parent_rule for carrybacks under any circumstances further application of the taxpayer’s theory leads to clearly unacceptable and even nonsensical results first under certain circumstances the government would be put in the position of extending lonely parent status to two different entities simultaneously - the former common parent as well as the actual common parent of the group in the carryback_year second full acceptance of the taxpayer’s theory would mean that in any case in which the historic group continues for an extended period of time following the former common parent’s disaffiliation the group is effectively denied any benefit of the lonely_parent_rule for carrybacks the lonely_parent_rule and its exceptions the lonely_parent_rule in general under the srly rules losses imported into a consolidated_group from separate_return years are subject_to srly limitations see sec_1_1502-1 and -21 c the lonely parent exception to the srly rules excepts from srly status a separate_return_year of the corporation which is the common parent for the consolidated_return_year to which the tax attribute is to be carried except as provided in sec_1_1502-75 and sec_1_1502-1 sec_1_1502-1 because the former common parent was not the actual common parent in the year to which the loss is being carried the general operation of the lonely_parent_rule without an exception for transactions does not provide relief from the application of the srly limitation to use of former common parent’s losses by the historic group in the year at issue as discussed further below the stated exceptions to the lonely_parent_rule provided in sec_1_1502-75 and -1 f amend the lonely_parent_rule with regard the lonely parent exception to the srly rules effectively treats the common parent as the embodiment of the group and its application generally ensures that the common parent’s importation of losses into the group is not tainted by srly limitation see dubroff et al taxation of corporations filing consolidated_returns sec_42 n postf-132975-05 to carryforwards only in those cases the actual common parent of the group loses its lonely parent status for carryforwards to post-restructuring years and this lonely parent status is granted to the former common parent of the group however in neither case does the regulation amend lonely parent status with regard to carrybacks therefore the general lonely_parent_rule applies to carrybacks resulting in the retention of lonely parent status by the actual common parent of the group for the year to which the loss is carried back the lonely parent exception for d ii transactions as discussed above the lonely_parent_rule generally provides that separate_return years of the corporation that is common parent of the group in the year to which a loss is carried will be exempted from srly treatment sec_1_1502-1 this general_rule is altered in the case of d ii transactions the taxpayer argues that this alteration should also following transactions and that if it does so apply the former common parent’s carrybacks to post-restructuring years of the historic group will not be subject_to srly limitation the government responds that the alteration of the lonely_parent_rule in the case of d ii transactions applies only for purposes of carryforwards to post-restructuring years and thus application of the d ii exception to transactions provides no relief from srly limitation to the former common parent’s carryback to post-restructuring years in a typical d ii transaction the common parent of the group merges downstream into another group member sec_1_1502-75 provides that the group will not terminate notwithstanding that the common parent is no longer in existence if the members of the affiliated_group succeed to and become the owners of substantially_all of the assets of such former parent and there remains one or more chains of includible corporations connected through stock ownership with a common parent_corporation thus in d ii transactions the historic common parent ceases to exist and another member of the group becomes the new common parent with regard to the application of the lonely_parent_rule following a d ii transaction the regulation provides for purposes of applying paragraph f i of sec_1_1502-1 the lonely_parent_rule to separate_return years ending on or before the date on which the former parent ceases to exist such former parent and not the new common parent shall be considered to be the corporation described in such paragraph in each case the former group does not terminate instead the group continues but with a new common parent postf-132975-05 by definition every d ii transaction involves a situation in which the former common parent ceases to exist thus the regulation on its face can apply the reversal of the lonely_parent_rule to carryforwards only - separate_return years ending on or before the date on which the former parent ceases to exist which is the date of the restructuring transaction by application of the reversal of the lonely_parent_rule to d ii transactions the former common parent receives the benefit of the lonely_parent_rule for purposes of carrying losses forward from separate_return years to the post-restructuring years even though it is not the actual common parent for those years because there is no such amendment to the lonely_parent_rule with regard to carrybacks the actual common parent continues to enjoy the benefit of the general application of the lonely_parent_rule for purposes of carrying losses back from separate_return years to such post-restructuring years because the reversal of the application of the lonely_parent_rule in the case of d ii transactions applies only to carryforwards by the former common parent not to carrybacks application of the d ii exception to the lonely_parent_rule in the case of transactions provides no relief from srly status to the former common parent’s carryback the lonely parent exception for reverse acquisitions a reverse_acquisition is essentially a minnow swallowing a whale case in which a smaller corporation in form acquires a larger one where this occurs and where the shareholders of the larger corporation by virtue of having been shareholders of such larger corporation hold more than half of the stock of the post-acquisition combined entity sec_1_1502-75 applies if sec_1_1502-75 applies any group of which the larger corporation was the common parent will continue but with the smaller corporation as its new common parent sec_1_1502-75 in the case of a reverse_acquisition sec_1_1502-1 provides that the operation of the lonely parent exception to the srly rules is amended as follows all taxable years of the first_corporation ie the smaller corporation who will be the new common parent and of each of its subsidiaries ending on or before the date of the acquisition shall be treated as separate_return limitation years and the separate_return years if any of the second corporation ie the larger corporation who is the former common parent and each of its subsidiaries shall not be treated as separate_return limitation years unless they were so treated immediately before the acquisition the taxpayer notes that the service has issued rulings that extend the d ii exception to the lonely_parent_rule to carryforwards to years following transactions such treatment is entirely consistent with the application of the continuation of the group conclusion of revrul_82_152 and the fact that the d ii exception to the lonely_parent_rule as well as the reverse_acquisition exception to the lonely_parent_rule applies to carryforwards though not to carrybacks postf-132975-05 thus in recognition of the continuation of the historic group of which the second corporation had been common parent the lonely_parent_rule is reversed as quoted above to provide that carryforwards by the new common parent - the first_corporation - to post-restructuring years will be treated as srly thus the new common parent loses it lonely parent status for carryforwards and the former common parent - the second corporation - is granted the benefit of the lonely_parent_rule with regard to carryforwards however there is no reversal in the regulations with regard to carrybacks by the new common parent to such post-restructuring years therefore the new common parent maintains the benefit of the general lonely parent exception with regard to carrybacks even though the former common parent has been granted the benefit of the lonely_parent_rule with regard to carryforwards see cca it is notable that the new actual common parent takes lonely parent status for carrybacks even though as in the case of an transaction the former common parent continues to exist and remains within the group this reading of the regulation has been adopted by leading commentators in the field the taxpayer’s arguments the taxpayer argues that former common parent is entitled to lonely parent status with regard to its carrybacks to years of the historic group following the transaction post-restructuring years because of the similarity of the transaction to a d ii transaction the taxpayer makes this argument despite the fact that there is no possibility of a carryback by a former common parent to post-restructuring years in the case of an actual d ii transaction because in a d ii transaction the former common parent goes out of existence thus the taxpayer argues not only for the extension of the d ii exception to transactions but for the creation of a new exception that goes beyond what is contemplated by the d ii exception the taxpayer supports its argument for this additional exception the lonely-parent rule applies to carryforwards and carrybacks thus when a corporation filing a separate_return sustains a loss it may carry the loss back without limitation to a year in which it was the common parent of a consolidated_group however if the loss_corporation was not the common parent during the carryback_year because of a reverse_acquisition the lonely-parent rule would only apply to the common parent in form hennessey et al the consolidated tax_return at ndollar_figure citing cca see also id sec_4 n citing cca for the result described above dubroff et al taxation of corporations filing consolidated_returns sec_42 n same and sec_41 n same the taxpayer argues that its position is supported by the facial application of the d ii exception because that exception grants lonely parent status to separate_return years of the former common parent ending on or before the date on which the former parent ceases to exist and the former common parent has not ceased to exist however it is clear from the requirements necessary to the postf-132975-05 to the lonely_parent_rule following transactions with basic points a tax policy analysis and a basic requirement of consistency with regard to carryforwards and carrybacks finally the taxpayer argues that because treasury and the service have not specially addressed the treatment of transactions the taxpayer is entitled to reasonably apply whatever guidance is available policy concerns the taxpayer argues that the policies underlying the application of the lonely_parent_rule after a -75 d transaction apply equally following an transaction the taxpayer further appears to assert that if the drafters had considered the application of the lonely parent exception to the srly rules following an transaction the drafters would have dictated the result for which the taxpayer argues the taxpayer’s argument amounts to sheer speculation and the fact remains that the regulations do not contain a reversal of the lonely parent rules with regard to carrybacks in the case of transactions or any other transactions see 485_us_212 exceptions from the normal taxing requirements must be narrowly applied further application of the taxpayer’s theory leads to clearly unacceptable and even nonsensical results under certain circumstances the government would be put in the position of extending lonely parent status to two different entities simultaneously - the former common parent as well as the actual common parent of the group in the carryback_year this is a situation that the taxpayer admits would be unacceptable second to the extent that the taxpayer’s theory is fully implemented in any case in which the historic group continues for an extended period of time following the former common parent’s disaffiliation the group is effectively denied any benefit of the lonely_parent_rule for carrybacks to post-restructuring years double lonely parent the taxpayer has argued that under its interpretation of the regulations there are not two lonely parents with regard to carrybacks to the year it argues that the former common parent is the lonely parent for both carryforward and carryback purposes and that the actual common parent for the years to which the loss is carried loses its status as lonely parent see taxpayer’s submission pincite taxpayer has cited and there exists no regulatory authority for withholding lonely parent status from the actual common parent with regard to carrybacks from its later achievement of d ii status that the drafters were not contemplating transactions in which a former common parent would continue in existence thus they could not have been contemplating a case in which the former common parent would generate losses that could be carried back the application of the lonely parent in the case of reverse acquisitions further supports the government’s analysis as does the clearly unacceptable results caused by full application of the taxpayer’s theory as described below postf-132975-05 separate_return years as discussed above the regulations reverse the application of the lonely_parent_rule only with regard to carryforwards in cases of d transactions and reverse acquisitions there is no explicit reversal of the lonely_parent_rule in the regulations with regard to carryforwards or carryback in cases of transactions under the principles of 85_tc_274 taxpayers are entitled to hold the service to the precise language of its consolidated_return_regulations even if policy or equitable considerations might militate toward a result different than that provided for in the regulations thus if the taxpayer’s argument were correct the service would be put in the position of granting lp status with regard to carrybacks from the separate_return years of both a former common parent and an actual common parent with regard to post-restructuring years assume for example that the historic group terminated sometime after the transaction but in a year before former common parent incurred the loss here at issue further assume that following the termination of the group the actual common parent for the carryback_year incurred a loss in an equivalent separate_return that it wished to carryback to the historic group under the taxpayer’s reasoning with regard to the former common parent and the requirements of woods investment both entities would then be in a position to claim lonely parent status the taxpayers may argue that the preceding example is irrelevant to this case as the actual common parent has remained with the historic group and thus has no separate_return years for which to claim lonely parent status however nothing in the lonely_parent_rule distinguishes between carryback cases following a termination of the group vs those for periods during which the group continues therefore the technical application of the regulations must be consistent to both complete loss of lonely parent exception for carrybacks as noted above the taxpayer argues that following an transaction the former common parent is granted lonely parent status for both carryforwards and carrybacks and the actual common parent loses lonely parent status for both purposes if the taxpayer’s theory were correct and the actual common parent could indeed be denied lonely parent treatment for carrybacks in any case in which the historic group continues for an extended period of time following the disaffiliation of its former common parent the group is effectively denied any benefit of the lonely_parent_rule for purposes of carrybacks consider the following example assume that a group is formed in y1 an transaction occurs in y5 and the former common parent remains in the group until the end of y7 former common parent incurs losses that are only entitled to 2-year carryback treatment the group terminates at the end of y10 and the corporation that is the actual postf-132975-05 common parent in the post-restructuring years incurs a separate_return loss in y11 under the taxpayer’s theory because the former common parent and not the actual common parent is entitled to lonely parent treatment for carrybacks to post-restructuring years the group is denied any benefit of the lonely_parent_rule for carrybacks to those years the regulations do not contemplate that any group will be foreclosed from any possibility of claiming the benefit of the lonely_parent_rule but the taxpayer’s theory divorces the identity of the lonely parent for the year to which the loss is being carried from the actual identity of the group members in that year thus under the taxpayer’s theory the entity that is entitled to lonely parent treatment could be a corporation that had not been a member of the group for or more years thus it would be impossible for such corporation to carry anything back to such group whether under srly taint or not because application of the taxpayer’s theory would lead to such an absurd result it should be rejected see eg 102_tc_721 affd by 98_f3d_825 5th cir consistency the taxpayer further asserts that the lonely_parent_rule does not distinguish between carryforwards and carrybacks and for this reason there is a basic requirement that the same corporation must be the lonely parent for purposes of carrying losses forward and back to a given consolidated_return_year the taxpayer’s assertion is unsupported by the law as discussed above the lonely_parent_rule through its exceptions reversals made in the case of d ii transactions and reverse acquisitions does indeed distinguish between carryforwards and carrybacks in both cases the former common parent is the lonely parent for purposes of carryforwards to post-restructuring years whereas the actual common parent for those years has lonely parent status for purposes of carrybacks to those same post- restructuring years in fact there is no instance in which the regulations ever grant lonely parent status with regard to carrybacks to any entity other than the actual common parent gottesman argument last the taxpayer argues that because treasury and the service have not specially addressed the treatment of transactions the taxpayer has been left with no guidance on the treatment of these transactions and it is therefore entitled to reasonably apply whatever guidance is available the taxpayer argues that its reversal the taxpayer may argue that in such a case a nonsensical result can be avoided by transferring lonely parent status back to the actual common parent for the year to which the loss is carried however the fact that such a solution requires creation of even more rules not contemplated by the regulation further supports the government’s position that the taxpayer’s desired result is not supported by the regulations as written postf-132975-05 of the application of the lonely_parent_rule is reasonable see taxpayer’s submission pincite the taxpayer cites 77_tc_1149 in support of its reasonable application argument taxpayer’s analogy to gottesman is without merit gottesman involved the question of the proper method of calculating the accumulated_earnings_tax for members of a consolidated_group where there was no guidance whatsoever regarding methodology in the consolidated_return_regulations the taxpayer points out that a guidance project was previously opened with regard to continuation of the group issues and it notes that no guidance was ultimately produced although the taxpayer infers from the existence of the project that there is an ambiguity in the regulation with regard to the issue at hand this is the simply the taxpayer’s inference the fact is that treasury and the service decided that no changes should be made to the regulations at that time thus the current regs stand as discussed above because there is no exception reversing application of the lonely_parent_rule to carrybacks to post-restructuring years the general lonely_parent_rule applies therefore the srly rules impose a limitation on the group’s use of the carryover at issue as the lonely_parent_rule provides an exception from srly treatment to the actual common parent but not to the former common parent this is not a case in which the regulations fail to provide guidance the taxpayer is simply unhappy with the outcome produced by the rule that does exist and argues for the creation of an exception therefore unlike in gottesman there is law on point which must be applied and which cannot be overridden by reasonable application arguments this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our view please call ------------------------------at ---------------------if you have further questions
